DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the remarks filed January 13, 2021.  Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al (US Patent Application Publication No. 2014/0167929), hereinafter Shim, in view of Li et al (US Patent Application Publication No. 2015/0134116), hereinafter, Li.
Shim teaches a method and apparatus for controlling devices in a home network system.  Regarding claim 1, 9, and 16, Shim teaches a smart household control method and apparatus [Fig.1; Fig. 3; Fig.4; Fig.7; para 0012 -a method in which a home gateway controls groups of home devices in a home network system], comprising steps of:  a smart household control apparatus/information storage module [Fig.3/Fig.4; Home Network System 700 that includes the Home Gateway] storing configuration information of at least one smart household device in a control list [para 0061 - The home gateway 120 may include communication modules for communicating with the home devices 110 according to the wired/wireless communication technique, may register and store information about the home devices 110, may manage and control operations, supportable functions and states of the home devices 110, may collect information from the home devices 110, and may store the collected information], wherein the configuration information of each of the at least one smart household device comprises a device communication identifier [para 0080-- information about the home device may include at least one of an identifier;  para 0081 -- the home gateway may acquire identification information and/or state information of the home device from the home device or from the user];  the smart household control apparatus/communication module (Fig.3/Fig. 4) establishing a second connection with a smart household control server [para 0082-0083 -- the home gateway may receive additional information about the home device from the user or from a remote terminal (that is a control station or a remote station) through the Internet or WiFi; para 0086-0088 – registering mobile station] after establishing a first connection with the at least one smart household device [para 0078-0081 –first connection when the device is registered; para 0084 –establish connection to the home device], such that the smart household control server establishes a communication group comprising at least one mobile terminal and at least one smart household device [para 0097-0098 -- home gateway controls groups of a plurality of home devices designated for a requested operation mode; para 0105-0106-- home gateway 710 may register information about the mobile station 734 and the home devices 712 and 714, and may manage states of the mobile station 734 and the home devices 712 and 714; para 0119-0120 -- control list for the away home mode stored for the mobile station is found; para 0148-0152; para 0164-0165 – location of the registered mobile station can direct operation mode of the grouped devices; para 0181-0183] and sends first communication information, which is sent from each of the at least one mobile terminal and received in the communication group, to the smart household control apparatus [para 0134-- then the mobile station may transmit a request message for executing the corresponding operation mode to the home gateway through the network; para 0148-0152 -- a home gateway may determine whether a request message for executing an operation mode for a group control is received, in operation 1802. More specifically, the home gateway may receive a request message for executing a specific operation mode from at least one of a mobile station……the home gateway may execute group control of the home devices included in the control list…];  and instruction processing module (Fig.3/Fig4) receiving the first communication information, wherein the first communication information comprises control information and a communication group identifier [para 0097-0098 -- home gateway controls groups of a plurality of home devices designated for a requested operation mode;  para 0121 – 1st and 2nd registered mobile; para 0134-- then the mobile station may transmit a request message for executing the corresponding operation mode to the home gateway through the network; para 0148-0152 -- a home gateway may determine whether a request message for executing an operation mode for a group control is received, in operation 1802. More specifically, the home gateway may receive a request message for executing a specific operation mode from at least one of a mobile station……the home gateway may execute group control of the home devices included in the control list…], and the communication group identifier comprises the device communication identifier [para 0098-0102 -- request message including an identifier of the RF tag 716 is received, then the home gateway 710 may determine that the away home mode must be executed, and if a request message including an identifier of the RF tag 718 is received, then the home gateway 710 may determine that the coming home mode must be executed; para 0119 - request message may have a format according to an interface provided between the mobile station and the home gateway, and the request message may include an identifier of the mobile station and an indicator indicating the away home mode; para 0121 – 1st and 2nd registered mobile; para 0148-0152; para 0181-0183], and generating a control instruction [para 0084; para 0105-0107 -- home gateway 710 may read a control list corresponding to an operation mode requested by the mobile station 734, and may transmit control commands for executing functions designated by the corresponding control list to designated home devices], and sending the control instruction to a corresponding smart household device [para 0084; para 0105-0107 -- home gateway 710 may read a control list corresponding to an operation mode requested by the mobile station 734, and may transmit control commands for executing functions designated by the corresponding control list to designated home devices], The control command may include a desired temperature, desired air volume, an operating time, and a reservation time. According to a communication technique, the home device may inform the home gateway of the results of execution of the control command], the smart household control apparatus converts the status information to second communication information and sends the second communication information to the smart household control server [para 0092 –transmitting state information], and the smart household control server sends the second communication information to a communication group corresponding to the communication group identifier [para 0092 – transmits state information to the mobile station; para 0106—broadcast to all devices; para 0121 – 1st and 2nd registered mobile receives updates
Regarding claims 2, 10 and 19, the combination of Shim and Li teaches wherein the first communication information and the second communication information are text information and/or voice information expressed in a manner of natural language [Shim at para 0121; 0123; 0183].
Regarding claims 3, 11, and 20, the combination of Shim and Li teaches wherein the first communication information is received from a user via a chat window displayed on an interface of the respective mobile terminal [Shim para 0183 – voice input icon—where providing an input window with a voice icon is an obvious step and one having ordinary skill in the art, for the purpose providing the user with a visual indication of the recognized words, to allow the user to correct any misrecognition].
Regarding claims 4 and 12, the combination of Shim and Li teaches wherein the control list further comprises setting of whether the user is allowed to control the respective smart household device [Shim registered users at Table 2; para 0111-0113; para 0158-0159; para 0202-0205].
Regarding claims 5 and 13, the combination of Shim and Li teaches wherein the first communication information further comprises a user communication identifier [Shim at para 0111-0113; 0139; 0158-0159; 0202-0205], and the communication group corresponding to the communication group identifier comprises at least one user and at least one smart household device [Shim at para 0112; 0139; 0158-0159; 0202-0205].
Regarding claims 6 and 14, the combination of Shim and Li teaches wherein the step of sending the control instruction to a corresponding smart household device further comprises: inquiring the control list, according to a user communication identifier and the communication group identifier, to determine whether a user corresponding to the home gateway may read the control list for the coming home mode stored for the user; para 0202-0205 -- home gateway may determine whether a user of the mobile station has authority for a group control based on the identifier of the mobile station, and if the user of the mobile station has authority for the group control, then the home gateway may store the control list in association with an operation mode corresponding to the indicator. If the control list creation information is provided by the mobile station, then the home gateway may create a control list for each user and for each operation mode based on the control list creation information, and may store the control list], and sending the control instruction to a smart household device in the communication group that the user is allowed to operate [Shim at para 0111-0113 -- When a request for executing the coming home mode is received from a mobile station 734 registered as a user 1, then the home gateway 710 may turn on a TV, an audio, and an air conditioner, may fully open the curtains at a bedroom and a living room, may turn on designated lighting devices at the living room and the bedroom, and may turn off all security devices; para 0120 -- if a control list for the away home mode stored for the mobile station is found, then the home gateway may control home devices included in the control list to execute designated functions; para 0138-0139].
Regarding claims 7 and 15, the combination of Shim and Li teaches the smart household control apparatus searching in the control list for a smart household device associated with the smart household device according to the received status information When a request for executing the coming home mode is received from a mobile station 734 registered as a user 1, then the home gateway 710 may turn on a TV, an audio, and an air conditioner, may fully open the curtains at a bedroom and a living room, may turn on designated lighting devices at the living room and the bedroom, and may turn off all security devices; para 0120 -- if a control list for the away home mode stored for the mobile station is found, then the home gateway may control home devices included in the control list to execute designated functions; para 0138-0139; para 0158-0159 -- the home gateway may read the control list for the coming home mode stored for the user], and sending a preset control instruction to a found smart household device [Shim at para 0111-0113 -- When a request for executing the coming home mode is received from a mobile station 734 registered as a user 1, then the home gateway 710 may turn on a TV, an audio, and an air conditioner, may fully open the curtains at a bedroom and a living room, may turn on designated lighting devices at the living room and the bedroom, and may turn off all security devices; para 0120 -- if a control list for the away home mode stored for the mobile station is found, then the home gateway may control home devices included in the control list to execute designated functions; para 0138-0139], such that the found smart household device executes the preset control instruction [Shim para 0112-0113; 0120-0123], and returns its own status information after execution, to the smart household control apparatus [Shim at para 0120-0123; para 0136-0139 – execution results updates].
Regarding claims 8 and 18, the combination of Shim and Li teaches wherein the at least one smart household device is further configured to: sense, in the RF tags 716 and 718 are configured to perform bidirectional communication, then at least one of the RF tags 716 and 718 may sense a contact of the mobile station 734, and may transmit a request message to the home gateway.. determine an operation mode to be executed, based on the identifier of the RF tag 716 or 718; para 0115; para 0125] initiatively execute a related operation according to the third communication information [Shim para 0099-0103—transmit request message and determine operation mode; para 0112-0113; 0120-0123 – device operates based on determined operation mode; para 0134-0139], and return its own status information after execution to the communication group [Shim at para 0120-0123; para 0134-0139 – execution results updates].
Regarding claim 17, the combination of Shim and Li teaches wherein each of the at least one smart household device is configured to: execute a control instruction sent by the smart household control apparatus [Shim at para 0111-0113 -- When a request for executing the coming home mode is received from a mobile station 734 registered as a user 1, then the home gateway 710 may turn on a TV, an audio, and an air conditioner, may fully open the curtains at a bedroom and a living room, may turn on designated lighting devices at the living room and the bedroom, and may turn off all security devices; para 0120-0123 -- if a control list for the away home mode stored for the mobile station is found, then the home gateway may control home devices included in the control list to execute designated functions; para 0138-0139], and send its own status information to the smart household control apparatus [para 0084 -- The control command may include a desired temperature, desired air volume, an operating time, and a reservation time. According to a communication technique, the home device may inform the home gateway of the results of execution of the control command; para 0120-0123; para 0136-0139 – execution results updates], the smart household control apparatus converts the status information to second communication information and sends the second communication information to the smart household control server [para 0092 –transmitting state information], and the smart household control server sends the second communication information to a communication group corresponding to the communication group identifier [para 0092 – transmits state information to the mobile station; para 0106—broadcast to all devices; para 0121 – 1st and 2nd registered mobile receives updates; para 0136-0139; para 0151].

Response to Arguments














Applicant's arguments filed January 13, 2021 have been fully considered but they are not persuasive. 
Applicant argues the cited references fail to disclose or suggest that the smart household control server "establishes a communication group" and "sends first communication information, which is sent from each of the at least one mobile terminal and received in the communication group, to the smart household control apparatus.”  The Examiner notes Shim’s suggestions of establishing a second connection with a smart household control server is described at least at para 0082-0083 and para 0086-0088, as the data transfer from the remote terminal through the Internet or WiFi provides a form of connection with a server.  The teachings of after establishing a first connection with the at least one smart household device can be found at Shim para .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al (US Patent Application Publication No. 2014/0066062) discloses smart home network system and register controller and method for registering home devices.
Chen et al (US Patent Application Publication No. 2014/0064738) discloses a smart gateway and smart home network system.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598.  The examiner can normally be reached on M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659